FILED
                           NOT FOR PUBLICATION
                                                                                MAY 4 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT HUGH COLE,                                No.    19-15671

              Plaintiff-Appellant,               D.C. No. 5:17-cv-05691-BLF

 v.
                                                 MEMORANDUM*
NANCY ADAM, M.D.; SUSAN
WADDELL, Nurse; LAURIE THOMAS,
Physician’s Assistant; CATHERINE
TIMOSHENKO, R.N.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                             Submitted May 3, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      California State prisoner Robert Hugh Cole appeals the district court’s

summary judgment in favor of Dr. Nancy Adam and Nurse Susan Waddell,

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
medical personnel at Pelican Bay State Prison, in Cole’s action alleging deliberate

indifference to his serious medical needs and related tort claims under California

law. See U.S. Const. amend. VIII; 42 U.S.C. § 1983. We affirm.

      The district court did not abuse its discretion in denying Cole’s request to

appoint counsel to represent him. See Palmer v. Valdez, 560 F.3d 965, 970 (9th

Cir. 2009); see also 28 U.S.C. § 1915(e)(1). No exceptional circumstances

warranting appointment of counsel existed. See Palmer, 560 F.3d at 970; Wilborn

v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

      The district court did not abuse its discretion in denying Cole’s motion to

compel discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). Cole

failed to show that he was entitled to the privileged documents he sought,1 and that

he was actually and substantially prejudiced by the denial of discovery.2

      Reviewing de novo, we conclude that the district court did not err in

granting summary judgment to Adam and Waddell on Cole’s deliberate

indifference claims. See Hamby v. Hammond, 821 F.3d 1085, 1090 (9th Cir.

2016); see also Fed. R. Civ. P. 56(a). That Cole disagreed with the treatment given

for his pain, withdrawal symptoms, and plantar fibromas “‘does not amount to


      1
          See Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033–34 (9th Cir. 1990).
      2
          See Hallett, 296 F.3d at 751.
                                          2
deliberate indifference’” on the part of Adam and Waddell. Hamby, 821 F.3d at

1092. There was no genuine dispute of material fact that Adam and Waddell

rendered Cole medically acceptable treatment, and that they were not aware of any

substantial risk of serious harm to Cole arising therefrom. See id.; Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004).

      The district court did not abuse its discretion in denying Cole leave to amend

his complaint to name two other defendants. See Acri v. Int’l Ass’n of Machinists,

781 F.2d 1393, 1398 (9th Cir. 1986). The summary judgment record made it

absolutely clear that the proposed amendments were futile. Akhtar v. Mesa, 698

F.3d 1202, 1212 (9th Cir. 2012); Sweaney v. Ada County, 119 F.3d 1385, 1392–93

(9th Cir. 1997). Cole’s allegations—that a few of his methadone doses were

missed or delayed, and that he received a new prescription for his existing dosage

while waiting to be seen by Dr. Adam—do not suffice to spell out a deliberate

indifference claim. See O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990);

Wood v. Housewright, 900 F.2d 1332, 1333–35 (9th Cir. 1990).

      AFFIRMED.




                                          3